DETAILED ACTION
This action is in response to the amendment 01/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 17 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a current sense transistor having a first current terminal coupled to the second terminal of the output inductor and a second current terminal coupled to a first node through a sense resistor, and a control terminal receiving the first control signal, the current sense transistor having the same transistor structure as the output voltage disconnect transistor and having a size being a fraction of the output voltage disconnect transistor, wherein the current sense transistor is turned on by the first control signal to conduct a portion of an inductor current flowing in the output inductor of the power stage, and the phase redundant controller receives a current sense voltage signal measured across the sense resistor to generate a sense current signal indicative of the inductor current.”.
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “connecting a current sense transistor controlled by the first control signal between the second terminal of the output inductor and a sense resistor, the sense resistor being connected between the current sense transistor and a first node; conducting, at the current sense transistor, at least a portion of the inductor current flowing in the output inductor in response to the first control signal being asserted to turn on the current sense transistor and the output voltage disconnect transistor; measuring, at the sense resistor, a current sense voltage signal indicative of a current flowing in the current sense transistor; and providing a sense current signal in response to the current sense voltage signal, the sense current signal being indicative of the inductor current”.
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Patent No. 10,530,257 discloses a phase redundant voltage regulator with multiple phase connected in parallel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838